Title: From Thomas Jefferson to Francis Walker Gilmer, 23 October 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Oct. 23. 25.
I am very anxious to see you, and the sooner the more I shall be gratified. the dissensions at the University, depend, for a thorough healing on a delicate conduct of it’s friends at this time. a party schism among the Professors is the thing to be feared. my health is subject but to small changes. paroxysms of pain succeeded by intervals of ease, more or less short. I am far from foreseeing that it will ever be otherwise.I hope you will come prepared to give your final and favorable answer, and with my friendly salutns to mr & mrs Divers renew my assurances of affection to yourself.Th: Jefferson